Citation Nr: 1047562	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-06 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral 
hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus with surgically absent left 
distal metatarsal (previously rated as bilateral pes cavus with 
history of left second metatarsal head excision, second and third 
proximal interphalangeal arthroplasty, and third metatarsal 
capsulotomy) prior to January 9, 2009, and in excess of 30 
percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 
percent for hypertension.  

4.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus with erectile dysfunction prior to 
January 9, 2009, and in excess of 40 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus.

6.  Entitlement to an initial disability rating in excess of 10 
percent peripheral neuropathy of the right lower extremity 
associated with diabetes mellitus. 

7.  Entitlement to an initial compensable disability rating for 
diabetic retinopathy prior to January 5, 2009, and in excess of 
10 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to 
August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006, June 2007, and October 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.  The Veteran 
requested a personal hearing before both the Board and the RO.  
However, he withdrew both requests by correspondence dated in 
December 2008 and April 2009.  38 C.F.R. § 20.702(e) (2010).

The issues of entitlement to a higher initial rating for diabetic 
retinopathy and entitlement to a higher initial rating for left 
foot pes cavus deformity prior to August 16, 2006, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent and probative evidence demonstrates right ear 
hearing loss productive of no more than Level IV hearing acuity 
and left ear hearing loss productive of no more than Level I 
hearing acuity throughout this appeal.  

2.  The competent and probative evidence demonstrates that the 
Veteran's pes planus of the right foot, status post-surgical 
correction for pes cavus deformity,  more nearly approximates a 
severe foot injury manifested by such symptoms as painful 
surgical scarring, moderate to severe pes planus, and marked 
limitation of motion of the ankle.  

3.  The competent and probative evidence demonstrates that as of 
August 16, 2006, the Veteran's pes planus of the left foot, 
status post-surgical correction for pes cavus deformity, more 
nearly approximates a severe foot injury manifested by such 
symptoms as painful surgical scarring, moderate to severe pes 
planus, and surgically absent left distal metatarsal.  

4.  The competent and probative evidence does not show 
hypertension manifested by diastolic pressure readings of 
predominantly 110 or more or systolic pressure readings of 
predominantly 200 or more.

5.  Prior to January 9, 2009, the competent and probative 
evidence demonstrates diabetes mellitus manifested by no more 
than the requirement for insulin and restricted diet.  

6.  As of January 9, 2009, the competent and probative evidence 
demonstrates diabetes mellitus manifested by no more than the 
requirement for insulin, restricted diet, and regulation of 
activities.  

7.  The competent and probative evidence do not demonstrate that 
the symptoms associated with the Veteran's service-connected left 
lower extremity disabilities more closely resemble that of an 
amputation of the leg not improvable by prosthesis controlled by 
natural knee action.  

8.  The competent and probative evidence does not demonstrate 
that the symptoms associated with the Veteran's service-connected 
right lower extremity disabilities more closely resemble that of 
an amputation of the leg not improvable by prosthesis controlled 
by natural knee action.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

2.  The criteria have been met for a 30 percent initial 
disability rating for residuals of a surgical correction of right 
foot pes cavus deformity, including pes planus, painful surgical 
scarring, and marked limitation of motion of the ankle.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010).

3.  As of August 16, 2006, the criteria have been met for a 30 
percent initial disability rating for residuals of a surgical 
correction of left foot pes cavus deformity, including pes 
planus, painful surgical scarring, and resection of the second 
metatarsal head.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

4.  The criteria for an initial disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2010).

5.  The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus with erectile dysfunction prior to 
January 9, 2009, and in excess of 40 percent thereafter, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

6.  An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is not 
warranted as a matter of law.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.25, 4.68, Diagnostic Codes 5160 to 5167 
(2010).

7.  An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is not 
warranted as a matter of law.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.25, 4.68, Diagnostic Codes 5160 to 5167 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

The claims for higher initial ratings for bilateral pes planus 
(previously rated as bilateral pes cavus), hypertension, diabetes 
mellitus, and peripheral neuropathy of the bilateral lower 
extremities arise from the Veteran's disagreement with the 
initial ratings assigned after the grant of service connection.  
The courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or address prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

As for the Veteran's initial rating claims, pre-adjudication 
letters dated in June 2005, September 2005, March 2006, and April 
2007, satisfied the VA's duty to notify requirements with respect 
to all of his initial rating claims except for hypertension.  As 
for the increased claim decided herein (i.e. bilateral hearing 
loss), written notice provided to the Veteran in January 2006 and 
March 2006, prior to initial consideration of the claim, fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A review of the claims 
file reflects that no VCAA notice was ever provided with respect 
to the claim of entitlement to service connection for 
hypertension.  

Defective content of VCAA notice is not prejudicial to a claimant 
if the error does not affect the essential fairness of the 
adjudication, such as where (1) the claimant demonstrates actual 
knowledge of the content of the required notice; (2) a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) a benefit could not have been awarded as a matter 
of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696, 556 U.S. __ (2009).  In the instant case, the Board 
finds that there is no prejudice in adjudicating his initial 
rating claim as it pertains to service-connected hypertension 
because a reasonable person would understand from the March 2006 
generic notice letter what was needed to establish a claim for a 
higher disability rating.  Further, in the September 2008 
statement of the case, the Veteran was notified of the various 
regulatory provisions which describe the VA's and Veteran's 
responsibilities in supporting a claim, as well as the purpose of 
assigning a disability rating and the manner by which such rating 
is assigned.  It also contains reference to the rating criteria 
used to evaluate the disability that is the issue of this 
decision, as well as an explanation as to why the Veteran does 
not meet the rating criteria for the next highest rating.  
Accordingly, VA's duty to notify has either has been satisfied or 
any deficiency has caused no prejudice to the Veteran.

Turning to VA's duty to assist, the Board finds that the VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claim and providing VA examinations that are adequate for rating 
purposes.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2 
(2010).  Review of the claims file reveals that the Veteran's 
service treatment records have been associated with the claims 
file, as well as all post-service medical evidence that is 
relevant to the claims decided herein.  He has not identified any 
additional relevant, outstanding evidence that needs to be 
obtained before deciding these claims.  

In addition to obtaining relevant evidence in support of his 
claim, the record reflects that the VA has afforded the Veteran 
appropriate VA examinations.  See 38 C.F.R. § 4.2 (2010); Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this regard, his 
service-connected disabilities were evaluated multiple times 
throughout this appeal, including the most recent examination of 
his service-connected disabilities in January 2009.  Review of 
the various examination reports reveals information relevant to 
the diagnostic criteria used to evaluate his disabilities.  There 
is also sufficient discussion as to the functional impact of each 
disability and its related symptoms on the Veteran's daily life 
and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  Finally, at least one examination was obtained for each 
service-connected disability evaluated herein in which the claims 
file, and thus, the medical history, was available and reviewed 
by the examining clinician.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims 
decided below.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Therefore, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for appellate 
review.  

Legal Criteria and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disabilities.  It has found nothing in the historical record that 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  

By way of background, disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The 
Board attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  Additionally, the 
Board will consider whether the evidence contains factual 
findings that demonstrate distinct time periods in which a 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal.  Under these circumstances, the assignment of staged 
ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999.



Bilateral Hearing Loss

Historically, the Veteran was previously granted service 
connection for bilateral hearing loss by a RO hearing officer 
decision dated in July 1995 and assigned an initial disability 
rating of zero percent (noncompensable), effective November 12, 
1993.  Thereafter, bilateral hearing loss was reevaluated in a 
September 2002 RO rating decision; no change was made in the 
noncompensable disability rating.  The Veteran did not appeal 
this decision.  In November 2005, the RO received a claim for an 
increased disability rating for hearing loss.  The June 2006 
rating decision reflects that the RO determined that no 
compensable disability rating was warranted and his zero percent 
disability rating was continued.  The Veteran appealed this 
rating decision and it is now before the Board for appellate 
review.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2010).  Ratings for hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree 
of disability from hearing impairment, the Rating Schedule 
establishes eleven auditory acuity levels designed from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  Id.  Hearing tests are conducted without hearing aids, 
and the results of the above-described tests are charted on Table 
VI and Table VII.  Id.

In the present case, the Veteran underwent two VA audiological 
examinations during this appeal, one in February 2006 and one in 
January 2009.  The Board will only report the results of the 
latter examination because such findings represent the "worst" 
pure tone threshold results and speech recognition scores of the 
two, and such findings still do not show compensable hearing 
loss.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Dela Cruz v. Principi, 15 Vet. App. 143, 148-59 (2001).  
The pure tone thresholds from the January 2009 VA audiological 
examination, in decibels, are as follows: 


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
45
80
85
58
LEFT
10
20
40
50
30

A speech discrimination score of 80 was obtained for the right 
ear, and a score of 96 was obtained for the left ear.  Entering 
the average pure tone thresholds and speech recognition abilities 
for the January 2009 VA examination into Table VI reveals numeric 
designations of hearing impairment of no more than IV for the 
right ear and no more than I for the left ear.  See 38 C.F.R. § 
4.85.  The above results do not demonstrate "exceptional hearing 
patterns," as defined by VA regulation.  However, even if they 
did, entering the average pure tone thresholds in Table VIa still 
reveals numeric designations of hearing impairment of no more 
than IV for the right ear and no more than I for the left ear.  
See 38 C.F.R. § 4.86(a).  Entering these category designations 
into Table VII (IV and I) results in a noncompensable, or zero 
percent, disability rating under Diagnostic Code 6100.  

The Board has reviewed the remaining record for additional 
evidence with which to rate the Veteran's service-connected 
bilateral hearing loss.  However, there are no other pure tone 
threshold and speech discrimination results available for rating 
purposes.  Therefore, inasmuch as the competent evidence of 
record fails to show that the Veteran's bilateral hearing loss 
meets the criteria for a compensable disability for the entirety 
of this appeal, the Board finds a preponderance of the evidence 
is against this claim.  This determination includes consideration 
of whether staged ratings might be appropriate for distinct time 
periods evident in the record.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, as discussed immediately above, there 
is nothing to support even a temporary increase in the service-
connected bilateral hearing loss disability.  The Board is 
sympathetic to the Veteran's lay assertions regarding the 
severity of his complaints.  However, in the assignment of a 
disability rating for hearing loss, he is not competent to 
provide evidence regarding the pure tone thresholds and speech 
discrimination scores used to rate his disability.  Therefore, 
even when considering the principles of reasonable doubt, the 
evidence of record shows a stable, noncompensable hearing loss 
throughout this appeal.  See 38 C.F.R. § 4.85; see also 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 C.F.R. § 3.102 (2010).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  Consideration 
should also be given, however, to whether a veteran's disability 
picture presents exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (2010).  In these cases, a referral for consideration of 
an extra-schedular rating is warranted.  Id.  

Pertinent to the issue of whether referral for extra-schedular 
consideration is warranted, the rating criteria for a hearing 
loss disability, as described above, focus on hearing sensitivity 
and speech discrimination abilities.  The Veteran has presented 
lay evidence that he has difficulty hearing when there is a lot 
of background noise.  He has not identified any specific effects 
on his employment as a maintenance engineer for a country club.  
The symptomatology as described by the Veteran is, in the Board's 
opinion, contemplated by the current rating criteria used to rate 
his hearing loss disability.  Moreover, since there is no 
indication that the Veteran's hearing loss results in marked 
interference with employment or frequent periods of 
hospitalization, it appears that the disability rating presently 
assigned to the service-connected hearing loss disability 
reasonably describes his disability level and impairment in 
earning capacity.  Therefore, no extra-schedular referral is 
required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Bilateral Foot Disability

Historically, the Veteran was awarded service connection for 
bilateral pes cavus deformity and assigned a 10 percent initial 
rating effective May 25, 2005, pursuant to the diagnostic 
criteria applicable to pes cavus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5278 (2010).  Following reevaluation of his feet on January 
1, 2009, the RO increased the initial rating assigned to his 
bilateral foot disability from 10 percent to 30 percent effective 
January 9, 2009.  The RO noted in its April 2009 rating decision 
that the medical evidence reflected that as of January 9, 2009, 
the Veteran's disability was more akin to pes planus; thus, it 
assigned a 30 percent rating based on the diagnostic criteria 
applicable to such disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2010).  

The Veteran has asserted throughout this appeal that the initial 
ratings assigned do not adequately reflect the severity of his 
service-connected foot disabilities.  He contends that he has a 
very pronounced limp as a result of his pes cavus deformity and 
residual conditions and that he is in constant pain.  For reasons 
discussed in more detail below, the Board finds that the 
Veteran's contentions regarding the severity of his bilateral 
foot disabilities are supported by the clinical findings of 
record and that higher initial ratings are warranted.  
Furthermore, the Board is of the opinion that the nature of his 
service-connected foot disabilities is such that each foot should 
be rated separately, rather than as a bilateral foot disorder.  
Finally, and as discussed in the Remand portion of this decision, 
the Board concludes that it should only consider the initial 
rating assigned to the Veteran's left foot disability as of 
August 16, 2006, the date he underwent surgical correction for 
his left foot pes cavus deformity.  As for the initial rating 
assigned between May 25, 2005, and August 16, 2006, the Board 
finds that additional evidentiary development is necessary, and 
thus, this issue has been remanded to the Agency of Original 
Jurisdiction.  

Treatment records reflect that the Veteran underwent surgery in 
January 2005 to correct a pes cavus deformity of the right foot 
with fifth metatarsal stress fracture.  Following surgery, the 
Veteran's orthopedic surgeon indicated that the foot looked 
"good," but noted that he continued to have balance and control 
issues; thus, a functional orthotic support was prescribed.  At 
the February 2006 VA examination, the examiner noted that the 
Veteran complained of daily foot pain ranging from 3 to 8 out of 
10; he also reported that he often wore a cam walker boot on the 
right foot to alleviate pain and that he was unable to ambulate 
over uneven surfaces without worrying about his ankle giving way.  
Objective examination of the right foot revealed a number of 
surgical scars, one of which was tender to palpation.  Range of 
motion in the right ankle was significantly reduced with a 33 
percent loss of plantar flexion and a 75 percent loss of 
dorsiflexion.  

Thereafter, on August 16, 2006, the Veteran underwent surgery on 
his left foot pes cavus deformity with dislocated second 
metatarsophalangeal joint, severe metatarsalgia, fixed hammertoe 
deformity of the second toe, and claw toe deformity of the third 
ray.  Such operation included an excision of the second 
metatarsal head, a proximal interphalangeal arthroplasty of the 
second and third toe, and a capsulotomy of the third 
metatarsophalangeal joint.  In December 2006, the VA reexamined 
the Veteran's feet; he continued to complain of daily pain which 
was often 10 out of 10 following a full day of work.  The 
examiner observed that he had a severe antalgic gait with a limp 
to the right and that he walked cautiously in an attempt to avoid 
pain.  Objectively, the Veteran's right foot scarring continued 
to be tender to palpation, and his surgical scarring on the left 
foot was also noted to be painful.  The examiner indicated that 
the Veteran had difficulty supinating and pronating the feet; 
there was also evidence of bilateral pes planus with slight, 
asymptomatic bunion calluses on both feet.  

The findings detailed above were echoed in the VA examination 
report dated in January 2009.  Such report also demonstrated 
additional symptomatology associated with pes planus, including 
inward bowing only partially correctible with painful 
manipulation, mild valgus, and loss of the weightbearing line.  
The Veteran reported that he had been prescribed braces for both 
of his feet to help alleviate the pain, but that due to 
difficulty ambulating with both, he was only able to wear one at 
a time.  Private orthopedic records dated following the December 
2006 VA examination show additional fracture of the toes with 
evidence of degenerative changes and indicate the use of 
compression garments (in addition to the orthotic braces) to help 
with activity-related swelling and daily pain.  

The Board acknowledges that the Agency of Original Jurisdiction 
initially rated the Veteran's bilateral foot deformity pursuant 
to diagnostic criteria which applied to pes cavus deformity as 
this is the service-connected disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  However, as discussed above, the Veteran 
underwent surgery to correct his pes cavus deformity on the right 
foot prior to the current appeal period and on the left foot on 
August 16, 2006.  Moreover, surgical records and VA examination 
reports appear to indicate that while these surgeries left the 
Veteran with significant functional limitations and residuals, 
they were able to correct the pes cavus deformity.  Thus, the 
Board does not feel that the use of this diagnostic criteria is 
appropriate for the right foot at any time during this appeal, 
nor is it appropriate for the left foot as of August 16, 2006.  
See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993) (holding that 
question of which diagnostic code(s) to apply in a particular 
claim is a question of fact, and that the Board must explain its 
reasons for changing any diagnostic code assigned by the agency 
of original jurisdiction).  

In evaluating what diagnostic criteria in the Rating Schedule 
contemplate the symptoms of the Veteran's service-connected foot 
disabilities, it appears that multiple diagnostic codes apply to 
each foot.  For example, with respect to the Veteran's right 
foot, there is competent evidence of compensable, painful 
scarring associated with surgical correction of the pes cavus 
deformity, marked limitation of motion of the right ankle, and 
moderate to severe symptoms associated with pes planus.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5271 and 5276 (2010); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 74 Fed. Reg. 
54,708 (Sept. 23, 2008) (stating that the regulatory amendments 
contained therein which alter the rating criteria used to 
evaluate skin disabilities shall apply to applications received 
by VA on or after October 23, 2008).  As for the Veteran's post-
surgical left foot, there is competent evidence of compensable, 
painful scarring associated with surgical correction of pes cavus 
deformity, resection of the second metatarsal head, and moderate 
to severe symptoms associated with pes planus.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5276 and 5280 (2010); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008); 74 Fed. Reg. 54,708 (Sept. 
23, 2008).

The Board observes that so long as none of the symptomatology for 
any of the above residuals is duplicative or overlapping with the 
symptomatology of another residual, it may assign separate 
ratings for each foot, as appropriate.  See 38 C.F.R. § 4.14 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  A review of the Rating Schedule, however, reveals that 
there is a diagnostic code, i.e., Diagnostic Code 5284, which is 
applicable to "foot injuries, other."  Under this diagnostic 
code, a maximum 30 percent rating is warranted for severe foot 
injuries with a note that a 40 percent rating should be awarded 
when there is actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010).  In fact, all of the diagnostic 
codes applicable to the feet provide for no more than a 30 
percent unilateral disability rating absent evidence of actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Codes 
5276 to 5284.  Therefore, given that the Veteran's current 
service-connected disability picture of the feet demonstrates 
symptoms associated with multiple residual conditions, and for 
the sake of simplifying the Veteran's service-connected 
disability picture, the Board finds that his post-surgical 
residuals of pes cavus deformity should be rated pursuant to 
Diagnostic Code 5284, which allows the Board to evaluate the 
overall functional impact of each foot, rather than each symptom 
or residual in a piece-meal approach.  See Butts, 5 Vet. App. at 
538-39.  

The competent medical and lay evidence, as discussed above, 
reflects that the Veteran's post-surgical pes cavus deformities 
result in such functional limitations as near-constant pain, 
increased pain with use of the feet, limitation of motion in the 
feet and ankles, pain with manipulation of the feet, and swelling 
with use.  There is also evidence that the Veteran has required 
the use of assistive devices such as orthotic braces and 
compression stockings to alleviate pain and swelling associated 
with his service-connected foot disabilities.  Occupationally, 
the Veteran has complained throughout this appeal of increased 
pain and functional limitations associated with performing his 
work duties as a country club maintenance engineer.  And in 
January 2009, the VA examiner indicated that the Veteran's foot 
disabilities have a "significant [occupational] effect."  In 
light of such circumstances, the Board finds that pes planus of 
the right foot, status post-surgical correction for pes cavus 
deformity, more nearly approximates a severe foot injury, and 
should therefore be awarded a 30 percent disability rating for 
the entirety of this appeal.  See 38 C.F.R. § 4.7 (2010).  
Similarly, the Board finds that pes planus of the left foot, 
status post-surgical correction for pes cavus deformity, with 
surgically absent left distal metatarsal more nearly approximates 
a severe foot injury, and should therefore be awarded a separate 
30 percent disability rating as of the date of his surgical 
correction, August 16, 2006.  See id.  

Ratings in excess of 30 percent are not warranted because there 
is no competent evidence of actual loss of use of either foot.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  Loss of use 
of a foot is held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election with use of a suitable 
prosthetic appliance.  38 C.F.R. § 4.63 (2010).  As described 
above, the Veteran is still able to use both of his feet to walk, 
albeit with significant pain.  However, given that he retains 
function in both feet and continues to ambulate on his own, it 
cannot be said that he would be equally well-served by an 
amputation stump with a prosthetic foot.  Thus, a 40 percent 
disability rating is not warranted for loss of use of either 
foot.  See id.

Finally, the Board has considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 3.321(b).  
However, the evidence does not indicate that either foot presents 
exceptional or unusual circumstances with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  In this regard, the Veteran 
reported at the December 2006 VA examination that he misses 
approximately 4 to 5 hours of work per week.  He indicated at the 
January 2009 VA examination that he had missed approximately 
three weeks of work in the last year due to his feet and back.  
Such statements reflect that his service-connected disabilities 
of the feet result in a loss of approximately 10-12.5 percent of 
his working days in any given week or year (assumes a forty-hour 
work week and a 40-week work year).  Assuming, therefore, that he 
is able to adequately complete his work duties 87 to 90 percent 
of the time, it cannot be said that any occupational impairment 
due to his feet rises to the level of "marked" interference 
with employment.  It therefore appears that the schedular rating 
criteria used to evaluate the Veteran's symptomatology adequately 
compensate for any loss in earning capacity, and referral for 
extra-schedular consideration is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).  

Hypertension

The Veteran was awarded service connection for hypertension as 
directly related to service by rating decision dated in October 
2007.  The RO assigned an initial disability rating of 10 percent 
effective August 7, 2007.  Hypertension is rated pursuant to 
Diagnostic Code 7101, which provides that a 10 percent rating is 
warranted where the diastolic pressure is predominantly 100 or 
more; or systolic pressure is predominantly 160 or more; or when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood pressure 
of predominantly 100 or more.  A 20 percent rating requires 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent rating 
requires diastolic pressure of predominantly 120 or more.  
Finally, a maximum schedular rating of 60 percent requires 
diastolic pressure of predominantly 130 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2010).  

Review of the competent evidence of record does not support an 
initial rating in excess of the currently assigned 10 percent at 
any time during this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In this regard, a majority of the blood 
pressure readings found in the Veteran's medical records show 
diastolic pressure of less than 110 and systolic pressure of less 
than 200.  For example, the Veteran was evaluated for 
compensation purposes in August 2007 and January 2009 and his 
blood pressure readings at these examinations were no higher than 
138/84 and 150/90, respectively.  Such findings are consistent 
with his current 10 percent rating.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Similarly, the VA treatment records 
associated with the claims file contain a summary of all blood 
pressure readings taken since August 1997.  Pertinent to the 
current appeal, the highest diastolic pressure reading - 100 - 
was taken in March 2008 and is consistent with a 10 percent 
rating.  The highest systolic pressure reading noted - 158 - was 
taken in November 2006; it too more closely approximates the 
criteria contemplated in a 10 percent, rather than a 20 percent, 
initial rating.  Private medical evidence of record is silent for 
any findings relevant to service-connected hypertension.  

The Board acknowledges the Veteran's own lay assertions that his 
hypertension warrants a higher initial rating.  However, the 
opinions and observations of the Veteran alone cannot meet the 
burden imposed by the rating criteria under 38 C.F.R. 4.104, 
Diagnostic Code 7101 with respect to determining the severity of 
his service-connected hypertension.  In this regard, the Veteran 
is competent as a layperson to report information of which he has 
personal knowledge, i.e., information that he can gather through 
his sense.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, 
while he may report feeling an elevation in his heartbeat, he is 
not competent to report what his arterial pressure (i.e., 
diastolic and systolic pressure) is with any degree of accuracy.  
Such information requires either knowledge and expertise in 
measuring arterial pressure which the Veteran has not 
demonstrated and/or proper use of a device such as 
sphygmomanometer.  

The Board considered the applicability of the benefit of the 
doubt rule in evaluating the Veteran's claim for a higher initial 
rating.  However, as discussed above, a preponderance of the 
evidence is against the assignment of an initial rating in excess 
of 10 percent at any time during this appeal.  As such, the 
benefit of the doubt rule is not for application.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board also considered whether the Veteran's hypertension 
presents exceptional or unusual circumstances with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  In these cases, a referral for consideration of an 
extra-schedular rating is warranted.  Id.  However, the Veteran 
has not presented any evidence that would suggest that the 
currently assigned 10 percent disability rating, as contemplated 
by the Rating Schedule, does not adequately compensate his 
impairment in earning capacity related to hypertension.  
Treatment records dated throughout this appeal reflect that his 
hypertension is under relatively good control, and at no time has 
the Veteran indicated that his need for medication interferes 
with his ability to perform his job as a maintenance engineer for 
a country club.  Thus, it appears that the criteria used to 
evaluate his hypertension adequately compensates him for any loss 
in earning capacity, and referral for extra-schedular 
consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008).  

Diabetes Mellitus

Historically, the Veteran was awarded service connection for 
diabetes mellitus type II by a RO rating decision dated in 
October 2007 and assigned an initial disability rating of 20 
percent effective November 6, 2006, the date his claim was 
received.  The Veteran perfected an appeal as to the initial 
disability rating assigned to diabetes mellitus, and in April 
2009, the RO increased the initial disability rating assigned as 
of January 9, 2009, from 20 percent to 40 percent.  The Veteran 
did not indicate that the April 2009 action fully satisfied his 
appeal.  Thus, the initial ratings assigned to diabetes mellitus 
are before the Board for appellate review.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Diabetes mellitus is rated pursuant to Diagnostic Code 7913.  
Under this diagnostic code, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet; or, an 
oral hypoglycemic agent and restricted diet.  A 40 percent rating 
is assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
assigned for diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if separately 
evaluated.  Finally, a 100 percent disability rating is assigned 
for diabetes mellitus requiring more than one daily injection of 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the above rating criteria are conjunctive rather 
than disjunctive.  Camacho v. Nicholson, 21 Vet. App. 360, 366 
(2007).  That is, each of the criteria for the specified 
percentage rating must be met before that rating can be awarded.  
Id.  Pertinent to the current appeal, a rating in excess of 20 
percent requires evidence of regulation of activities due to 
diabetes mellitus.  "Regulation of activities" is defined by 
Diagnostic Code 7913 as the "avoidance of strenuous occupational 
and recreational activities."  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho, 21 Vet. App. at 364.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to higher initial ratings for his 
diabetes mellitus.  The Board acknowledges that the Veteran has 
required multiple daily injections of insulin throughout this 
appeal and that he has been instructed by his physicians to 
follow a restricted diet.  However, pertinent to the issue of 
entitlement to an initial rating in excess of 20 percent prior to 
January 9, 2009, there is no competent evidence dated during this 
period of the appeal which establishes that his diabetes mellitus 
requires "regulation of activities."  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In this regard, none of the 
contemporaneous medical evidence dated prior to January 9, 2009, 
mentions a need to avoid strenuous occupational and/or 
recreational activities, and the Veteran himself denied any 
restriction of activities at the August 2007 VA examination.  He 
did indicate at a February 2006 VA foot examination that he was 
unable to "run or do any other sporting activities," but such 
limitations were attributed to his service-connected foot 
disabilities, not his diabetes.  

As for whether the record supports an initial rating in excess of 
40 percent as of January 9, 2009, the competent evidence fails to 
demonstrate that service-connected diabetes results in episodes 
of ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider.  Thus, a preponderance of the evidence is against 
the assignment of a higher rating for this period of the appeal.  
See Camacho, 21 Vet. App. at 366; 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  The evidence indicates that the Veteran reported 
experiencing frequent episodes of "low blood sugar" as far back 
as the August 2007 VA examination, and the January 2009 VA 
examination report reflects that he acknowledged continued 
episodes of hypoglycemia.  However, relevant to the issue of 
entitlement to an initial rating in excess of 40 percent, there 
is no indication at any time during this appeal that any 
hypoglycemic episodes required inpatient hospital treatment.  
There is also no evidence to support a finding that the Veteran 
makes twice a month visits to a diabetic care provider.  In fact, 
he expressly reported visiting his diabetic care provider no more 
than once a month at the January 2009 VA examination.  Thus, he 
has not shown that he meets the criteria for a rating in excess 
of 40 percent as of January 9, 2009.  

In addition to the aforementioned rating criteria, Diagnostic 
Code 7913 provides that compensable complications should to 
evaluated separately unless used to support a 100 percent rating.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  In the 
instant appeal, the Veteran has been awarded separate ratings for 
peripheral neuropathy of the lower extremities and diabetic 
retinopathy as associated with diabetes mellitus.  The Veteran 
disagreed with the initial ratings assigned to these 
disabilities, and they are discussed elsewhere in this decision.  
The Veteran has also asserted that a separate rating is warranted 
for erectile dysfunction.  In fact, the April 2009 RO rating 
decision acknowledged that competent evidence of record 
establishes that erectile dysfunction is a complication of the 
Veteran's diabetes mellitus.  Special monthly compensation based 
on loss of use of a creative organ was therefore assigned as of 
November 6, 2006.  A separate, compensable rating was not 
awarded, however, because the RO found that the Veteran did not 
meet the criteria for a compensable disability rating - namely, 
deformity of the penis with loss of erectile power.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2010).  

The Board has reviewed the lay and medical evidence of record, 
and finds that it does not demonstrate any deformity of the 
penis.  Rather, the Veteran himself indicated in an April 2009 
statement that his loss of use is related to headaches he 
experiences due to medication for diabetes.  Absent any 
indication that loss of use is accompanied by penile deformity, a 
separate compensable rating is not warranted and erectile 
dysfunction will continue to be rated along with diabetes under 
Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  The Board notes that its decision does not 
affect the Veteran's receipt of special monthly compensation for 
his loss of use of a creative organ.  

In sum, the competent lay and medical evidence fails to show that 
the Veteran's service-connected diabetes mellitus requires 
regulation of activities prior to January 9, 2009.  Further, as 
of January 9, 2009, there is no indication that service-connected 
diabetes mellitus is characterized by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider.  
Therefore, a preponderance of the evidence is against assigning 
an initial rating in excess of 20 percent prior to January 9, 
2009, or an initial rating in excess of 40 percent as of January 
9, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In reaching this conclusion, the benefit of the doubt doctrine 
was considered.  However, as a preponderance of the evidence is 
against this claim this doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board considered whether the Veteran's diabetes 
mellitus presents exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  In these cases, a referral for consideration of an 
extra-schedular rating is warranted.  Id.  However, the Veteran 
has not presented any evidence that would suggest that a 20 or 40 
percent disability rating, as contemplated by the Rating 
Schedule, does not adequately compensate his impairment in 
earning capacity related to diabetes mellitus.  The Board 
acknowledges that the January 2009 VA examiner concluded that 
diabetes and its related complications result in significant 
occupational effects such as lack of stamina, weakness, or 
fatigue which may cause increased absenteeism.  However, the 
Veteran has not reported missing any work during this appeal as a 
result of his diabetes mellitus.  And as previously discussed, 
there is also no indication that his diabetes mellitus has 
required any inpatient treatment, and thus, time off from work.  
Therefore, even if the Board were to consider some decrease in 
productivity at work related to the Veteran's diabetes mellitus, 
it appears that the criteria used to evaluate such disability 
adequately compensates him for any loss in earning capacity, and 
referral for extra-schedular consideration is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Peripheral Neuropathy

Effective November 6, 2006, the Veteran is in receipt of separate 
10 percent disability ratings for peripheral neuropathy of the 
lower extremities associated with service-connected diabetes 
mellitus.  He appealed the initial ratings assigned to each 
extremity, and his accredited representative contends in the 
October 2010 Informal Hearing Presentation that more recent 
medical evidence - namely, the January 2009 VA examination report 
- supports at least a 20 percent disability rating for each 
extremity.  As discussed below, the Board need not examine the 
propriety of the initial ratings assigned to the Veteran's 
service-connected peripheral neuropathy of the lower extremities 
because higher initial ratings may not be awarded as a matter of 
law.  

As of November 26, 2006, the Veteran is in receipt of service 
connection for a number of disabilities of the right and left 
lower extremities in addition to his service-connected peripheral 
neuropathy.  Incorporating the increases awarded by the Board 
above, he is in receipt of service connection for: (1) pes planus 
of the right foot, status post-reconstructive surgery for pes 
cavus deformity, rated as 30 percent disabling; (2) pes planus of 
the left foot, status post-reconstructive surgery for pes cavus 
deformity with second metatarsal head excision, second and third 
toe proximal interphalangeal arthroplasty, and third metatarsal 
capsulotomy, rated as 30 percent disabling; and (3) residuals of 
left knee pretibial bursa excision, rated as 10 percent 
disabling.  

Pursuant to VA regulations, the combined rating for disabilities 
of an extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed (known as 
the "Amputation Rule").  38 C.F.R. § 4.68 (2010).  Per the 
Amputation Rule, disabilities which approximate a below-the-knee 
amputation are entitled to no more than a 40 percent combined 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2010).  In the 
instant appeal, the combined rating for all of the Veteran's left 
lower extremity disabilities is 40 percent as of November 26, 
2006.  See 38 C.F.R. § 4.25 (2010).  The combined rating for all 
of his right lower extremity disabilities is 40 percent.  See id.  
Therefore, as a matter of law, higher schedular ratings may not 
be assigned for peripheral neuropathy of either lower extremity.  
See id.; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated as a 
consequence of the absence of legal merit or lack of entitlement 
under the law).

Although the Veteran is not entitled to higher schedular ratings, 
the Board observes that the Amputation Rule does not preclude the 
VA from assigning extra-schedular ratings based on exceptional or 
unusual circumstances.  Smallwood v. Brown, 10 Vet. App. 93, 97-
98 (1997); 38 C.F.R. § 3.321(b).  The Board does not have the 
authority to assign extra-schedular ratings in the first 
instance, but rather, must determine whether evidence of record 
warrants referral for consideration of an extra-schedular rating 
by the Under Secretary for Benefits or the Director of 
Compensation and Pension Service.  Thun v. Shinseki, 572 F.3d 
1366, 1367 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1).  

In the present case, the Veteran has not presented any evidence 
that would suggest that a 10 percent disability rating, as 
contemplated by the Rating Schedule, does not adequately 
compensate his impairment in earning capacity related to 
peripheral neuropathy of either extremity.  Once again, the Board 
acknowledges that the January 2009 VA examiner concluded that 
diabetes and its related complications result in significant 
occupational effects such as lack of stamina, weakness, or 
fatigue which may cause increased absenteeism.  However, the 
Veteran has not reported missing any work during this appeal as a 
result of his peripheral neuropathy.  The Board acknowledges that 
the Veteran's peripheral neuropathy is manifested by burning pain 
in his feet and that he did indicate time lost at work due to 
painful feet at various times during this appeal.  It should be 
recalled, however, that he also experiences significant foot pain 
associated with his service-connected bilateral pes cavus 
deformity residuals, and that the Board determined the ratings 
assigned to his feet adequately compensated any loss in earning 
capacity as a result of any occupational limitations due to pain.  
Similarly, the Board finds that even if it were to consider that 
some of his decrease in productivity at work is related to 
peripheral neuropathy, it cannot be said that such interference 
rises to the level of "marked" as contemplated by 38 C.F.R. 
§ 3.321(b) because he is able to work approximately seventy-five 
percent of the time.  Thus, it appears that the criteria used to 
evaluate such disability adequately compensates him for any loss 
in earning capacity, and referral for extra-schedular 
consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008).  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.

A 30 percent initial disability rating is awarded for the 
entirety of this appeal for residuals of a surgical correction of 
right foot pes cavus deformity, including pes planus, painful 
surgical scarring, and marked limitation of motion of the ankle.  

A 30 percent initial disability is awarded as of August 16, 2006, 
for residuals of a surgical correction of left foot pes cavus 
deformity, including pes planus, painful surgical scarring, and 
resection of the second metatarsal head.

Entitlement to an initial disability rating in excess of 10 
percent for hypertension is denied.

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus with erectile dysfunction prior to 
January 9, 2009, and in excess of 40 percent thereafter, is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus is denied.

Entitlement to an initial disability rating in excess of 10 
percent peripheral neuropathy of the right lower extremity 
associated with diabetes mellitus is denied.


REMAND

The Board regrets further delaying the Veteran's remaining claims 
on appeal.  However, as discussed below, additional evidentiary 
and procedural development is necessary to fully comply with VA's 
duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  

Diabetic Retinopathy

The RO awarded a separate rating for diabetic retinopathy 
associated with diabetes mellitus and assigned a noncompensable 
(zero percent) disability rating effective November 6, 2006.  
Following a January 2009 VA eye examination which included visual 
field testing, the RO increased the Veteran's initial 
noncompensable rating to 10 percent on the basis of visual field 
impairment.  The increase in his initial rating was made 
effective the date of the January 2009 VA examination.  The 
Veteran has appealed the initial ratings assigned to this 
disability.  

The Rating Schedule provides that diabetic retinopathy will be 
rated on the basis of either visual impairment (of acuity or 
visual field) or on incapacitating episodes, whichever results in 
a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006 
(2010).  In the present case, the VA did not evaluate the 
Veteran's visual field until the January 2009 VA examination.  
Thus, there was no basis upon which to assign a compensable 
rating based on visual field impairment prior to such date.  
However, VA treatment records dated prior to the current appeal 
reflect that the Veteran underwent some type of visual field 
testing in December 2003.  Additionally, an August 2007 VA 
diabetes examination contains evidence that the Veteran's
eyes have continued to be evaluated by the VA.  Unfortunately, 
none of the contemporaneous VA treatment records obtained as part 
of the current appeal contain any VA optometry notes, including 
any visual field testing results such as copies of the standard 
Goldmann chart.  See 38 C.F.R. § 4.77(a) (2010).  

Such evidence, however, is relevant to the Board's determination 
as to the appropriate initial rating for the Veteran's diabetic 
retinopathy during this appeal.  Moreover, it is considered in 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, a remand is necessary to obtain any VA 
optometry or ophthalmology records dated since December 2003, 
including any copies of visual field testing (i.e., the standard 
Goldmann chart).  




Left Foot

The Board observes that it found the evidence of record 
sufficient to award a maximum schedular rating of 30 percent for 
post-surgical residuals of the Veteran's left foot pes cavus 
deformity.  It is of the opinion, however, that the evidence of 
record is insufficient upon which to evaluate his left foot 
disability for the period dated prior to the August 16, 2006, 
surgery.  In this regard, the contemporaneous record contains 
incomplete records from the Veteran's private orthopedic 
physicians at Kansas University Physicians, Inc.  It is also not 
clear whether all relevant VA treatment records have been 
associated with the claims file as the only records dated between 
May 25, 2005, and August 16, 2006, were submitted by the Veteran 
and were not obtained by the Agency of Original Jurisdiction 
(AOJ).  Under these circumstances, the Board finds that a remand 
is therefore necessary to ensure that all relevant evidence is of 
record prior to a determination.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
either (a) submit any records associated with 
evaluation and/or treatment at Kansas 
University Physicians, Inc., between May 25, 
2004, and August 16, 2006, or (b) submit 
evidence sufficient that the VA may obtain 
these records.  

2.  Obtain any VA optometry or ophthalmology 
treatment records, including any visual field 
test results such as copies of the standard 
Goldmann chart, from the Kansas City VA 
Medical Center for the period from December 
16, 2003, through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.

3.  Obtain any VA outpatient treatment 
records, including any radiographs and 
orthopedic consultations, from the Kansas 
City VA Medical Center for the period from 
May 25, 2004, through August 16, 2006.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines that 
the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

4.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the Veteran that such records are not 
available, explain the efforts made to obtain 
to the records, describe any further action 
VA will take regarding the claim, and inform 
the Veteran that it is ultimately his 
responsibility for providing the evidence.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issues of entitlement to higher initial 
ratings for left foot pes cavus deformity 
prior to August 16, 2006, and diabetic 
retinopathy.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


